 

 

 

 

 

 

 

EXHIBIT 10.8

 

WAIVER AND FIRST AMENDMENT TO 2004 NOTES AND WARRANTS

 

 

 

 



 

WAIVER AND FIRST AMENDMENT TO 2004 NOTES AND WARRANTS

 

THIS WAIVER AND FIRST AMENDMENT TO 2004 NOTES AND WARRANTS (this “Amendment”) is
entered into as of May 31, 2005, by and among Galaxy Energy Corporation, a
Colorado corporation (the “Company”), and the investors listed on the Schedule
of Securities Holders attached hereto (collectively, the “Securities Holders”).

W I T N E S S E T H:

WHEREAS, the Company and the Securities Holders entered into that certain
Securities Purchase Agreement (the “2004 Purchase Agreement”), dated as of
August 19, 2004, pursuant to which the Company issued to the Securities Holders
senior secured convertible notes (the “Initial Notes”), dated August 19, 2004,
in an aggregate principal amount of $15,000,000 and warrants (together with any
warrants or other securities issued in exchange or substitution thereof or
replacement thereof (including any additional warrants issued pursuant to the
terms thereof) and as any of the same may be amended, restated, modified or
supplemented and in effect from time to time, the “2004 Warrants”), dated August
19, 2004, to purchase an aggregate of 5,194,806 shares (subject to adjustment as
provided therein) of the common stock, par value $.001 per share (the “Common
Stock”), of the Company, and subsequently issued to the Securities Holders
senior secured convertible notes (the “Additional Notes” and, collectively with
the Initial Notes, the “2004 Notes”), dated October 27, 2004, in an initial
aggregate principal amount of $5,000,000;

WHEREAS, the Company and certain investors (the “Investors”), have entered into
that certain Securities Purchase Agreement (as in effect on the date hereof, the
“March 2005 Purchase Agreement”), dated as of March 1, 2005, pursuant to which
the Company issued to the Investors senior subordinated convertible notes (as
outstanding and in effect on the date hereof, the “March 2005 Notes” the shares
of Common Stock issuable upon conversion of the 2004 Notes or the March 2005
Notes, being referred to herein as the “March 2005 Conversion Shares"), dated
March 1, 2005, in an aggregate principal amount of $7,695,000, and warrants (as
outstanding and in effect on the date hereof, the “March 2005 Warrants” the
shares of Common Stock issuable upon exercise of the Warrants being referred to
herein as the “March 2005 Warrant Shares”), dated March 1, 2005, to purchase an
aggregate of 1,637,234 shares of Common Stock (subject to adjustment as provided
therein);

WHEREAS, the Company and certain named investors (all of which are Securities
Holders or affiliates thereof) (the “2005 Buyers”) desire to enter into a
Securities Purchase Agreement, dated as of May 31, 2005 (the “May Purchase
Agreement”), pursuant to which the 2005 Buyers will acquire senior secured
convertible notes in an aggregate principal amount of $10,000,000 (as any of the
same may be amended, restated, modified or supplemented and in effect from time
to time, the “May 2005 Notes”) and, under certain circumstances and based upon
conditions set forth in the May Purchase Agreement or the May 2005 Notes, the
Company will issue to the 2005 Buyers warrants to purchase shares of Common
Stock (together with any warrants or other securities issued in exchange or
substitution thereof or replacement thereof and as any of the same may be
amended, restated, modified or supplemented and in effect from time to time, the
“May 2005 Warrants”); and

 

 

60379002

 



 

 

WHEREAS, the Company and the Securities Holders hereby agree to (a) waive
certain “anti-dilution” adjustments that the Securities Holders may be entitled
as a result of the issuance of the March 2005 Notes, the March 2005 Warrants,
the May 2005 Notes or the May 2005 Warrants and (b) amend the 2004 Notes and the
2004 Warrants, in each case on the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and for other good and valuable consideration, the
parties hereto agree as follows:

 

1.             Waiver of Anti-Dilution Adjustments and Restrictions on
Indebtedness. Each of the Securities Holders hereby agrees to waive, as of the
Closing (as defined in the May Purchase Agreement):

(a)           (i) any reduction in the Conversion Price (as defined in the 2004
Notes) of any of the 2004 Notes or any increase in the number of shares of
Common Stock into which any of the 2004 Notes are convertible, pursuant to
Section 2(f) of any of the 2004 Notes, that would have resulted from the
Company’s issuance of the March 2005 Notes, the March 2005 Warrants, the May
2005 Notes or the May 2005 Warrants (provided that the conversion prices or
exercise prices thereof are not reduced, adjusted or otherwise modified and the
number of shares issuable upon conversion or exercise thereof is not increased
after the date of issuance thereof), and (ii) any prohibitions, restrictions or
limitations on the issuance of the May 2005 Notes or the incurrence of
Indebtedness (as defined in the 2004 Notes) by the Company or any of its
Subsidiaries (as defined in the 2004 Purchase Agreement) thereunder or in
connection therewith, pursuant to Section 11 of any of the 2004 Notes;

(b)           any reductions in the Exercise Price (as defined in the 2004
Warrants) of any of the 2004 Warrants or any increase in the number of shares of
Common Stock for which any of the 2004 Warrants are exercisable, pursuant to
Section 9 of any of the 2004 Warrants, that would have resulted from Company’s
issuance of the March 2005 Notes, the March 2005 Warrants, the May 2005 Notes or
the May 2005 Warrants (provided that the conversion prices or exercise prices
thereof are not reduced, adjusted or otherwise modified and the number of shares
of Common Stock issuable upon conversion or exercise thereof is not increased
after the date of issuance thereof); and

 

(c)           any prohibitions, restrictions or limitations on the issuance of
the May 2005 Notes or the incurrence of Indebtedness by the Company or any of
its Subsidiaries thereunder or in connection therewith, pursuant to Section 4(n)
of the 2004 Purchase Agreement.

 

 

2

60379002

 



 

 

2.             No Other Waiver. The limited waiver set forth in Section 1 above
is not, and shall not be deemed to be, a waiver of the provisions of Section
2(f) of the 2004 Notes, Section 9 of the 2004 Warrants and Section 4(n) of the
2004 Purchase Agreement except and only to the extent expressly provided in
Section 1 hereof, nor a waiver of any other conditions, requirements or
provisions of any of the 2004 Notes, the 2004 Warrants, the 2004 Purchase
Agreement or any other agreement or instrument.

3.

Amendments to the Notes.

(a)           The parties hereto hereby agree that, as of the Closing, Section
2(f)(i)(F)(IV) of each of the 2004 Notes shall be amended to read in its
entirety as follows:

(IV) “Exempted Issuances” shall mean: (A) Shares issued or deemed to have been
issued by the Company pursuant to an Approved Stock Plan; (B) Shares issued or
deemed to have been issued upon the conversion, exchange or exercise of any
Option or Convertible Security outstanding on the date prior to the Issuance
Date and set forth in Schedule 3(c) to the Securities Purchase Agreement,
provided that the terms of such Option or Convertible Security are not amended
or otherwise modified on or after the date of the Securities Purchase Agreement,
and provided that the conversion price, exchange price, exercise price or other
purchase price is not reduced, adjusted or otherwise modified and the number of
Shares issued or issuable is not increased (whether by operation of, or in
accordance with, the relevant governing documents or otherwise) on or after the
date of the Securities Purchase Agreement; (C) Shares issued or deemed to have
been issued pursuant to a Qualifying Issuance (as defined below), provided that
the terms of the securities included in such Qualifying Issuance are not amended
or otherwise modified on or after the date such Qualifying Issuance is
consummated and provided that the conversion price, exchange price, exercise
price or other purchase price is not reduced, adjusted or otherwise modified and
the number of Shares issued or issuable is not increased (whether by operation
of, or in accordance with, the relevant governing documents or otherwise) on or
after the date such Qualifying Issuance is consummated; and (D) Shares issued or
deemed to have been issued by the Company upon (i) conversion of the Notes or
(ii) exercise of the Warrants, (iii) issuance or conversion of the senior
secured convertible notes in an aggregate principal amount of $10,000,000 (as
any of the same may be amended, restated, modified or supplemented and in effect
from time to time, the “May 2005 Notes”), dated May 31, 2005, sold by the
Company, pursuant to a Securities Purchase Agreement (as the same may be
amended, restated, modified, or supplemented and in effect from time to time,
the “May 2005 Agreement”), dated as of May 31, 2005, by and among the Company
and the investors set forth therein (the “May 2005 Investors”), or (iv) issuance
or exercise of any warrants (together with any warrants or other securities
issued in exchange or substitution thereof or replacement thereof, and as any of
the same may be amended, restated, modified, or supplemented and in effect from
time to time) issued pursuant to the terms of the May 2005 Notes or the May 2005
Agreement.

 

 

3

60379002

 



 

 

(b)           The parties hereto hereby agree that, as of the Closing, Section
2(f)(i)(F) of each of the 2004 Notes shall be amended by adding the following at
the end thereof as Section 2(f)(i)(F)(VI):

“Qualifying Issuance” shall mean the issuance by the Company of Shares,
Convertible Securities or Options, or any combination thereof (other than the
issuances set forth in the Securities Purchase Agreement (as the same may be
amended, restated, modified or supplemented and in effect from time to time, the
“May 2005 Agreement”), dated as of May 31, 2005, by and among the Company and
the investors set forth therein (the “May 2005 Investors”)), (A) which is
consummated after May 31, 2005 and prior to January 1, 2006, (B) which is for
gross proceeds, which, when added to the gross proceeds from all prior or
concurrent Qualifying Issuances, does not exceed $20,000,000 in the aggregate,
(C) which includes the issuance, or deemed issuance of Shares (each as
determined through the application of subsections (A), (B), (C), (D), (E) and
(F) of Section 2(f)(i)), at a net price per share of not less than $1.55
(subject to adjustment for stock splits, stock dividends, stock combination and
other similar transactions after May 31, 2005), (D) which does not include
securities which have or may have a Variable Price (as defined in Section
2(f)(iii)), provided that, for purposes of this definition of “Qualifying
Issuance,” a Variable Price shall not include customary anti-dilution provisions
no more favorable to the holders of such securities than those contained in this
Section 2(f)(i), (E) the proceeds of which are used by the Company solely for
the drilling and production of the Company’s and its Subsidiaries’ hydrocarbon
properties in which the May 2005 Investors were granted overriding royalty
interests pursuant to the Conveyances of Overriding Royalty Interests (the
“Conveyances of Overriding Royalty Interest”), dated as of May 31, 2005, from
the Company and its Subsidiaries to the May 2005 Investors, (F) at a time at
which the Conveyances of Overriding Royalty Interest are in full force and
effect, and the Company and its Subsidiaries are in compliance with, and have
not breached, the Conveyances of Overriding Royalty Interest, and (G) subsequent
to which the Company fully complies with its obligations under Section 4(f) of
the May 2005 Agreement.

 

4.             Amendments to the Warrants. The parties hereto hereby agree that,
as of the Closing, Section 9(a) of each of the 2004 Warrants shall be hereby
amended to read in its entirety as follows:

(a) Adjustment of Warrant Exercise Price and Number of Shares upon Issuance of
Common Stock. If and whenever on or after the Warrant Date, the Company issues
or sells, or is deemed to have issued or sold, any shares of Common Stock
(including the issuance or sale of shares of Common Stock owned or held by or
for the account of the Company, but excluding Exempted Issuances (as defined
below)), for a consideration per share less than a price equal to the Warrant
Exercise Price in effect immediately prior to such issuance or sale (the
"Applicable Price"), then immediately after such issue or sale the Warrant
Exercise Price then in effect shall be reduced to an amount equal to such
consideration per share. Upon each such adjustment of the Warrant Exercise Price

 

4

60379002

 



 

pursuant to the immediately preceding sentence, the number of shares of Common
Stock acquirable upon exercise of this Warrant shall be adjusted to the number
of shares determined by multiplying the Warrant Exercise Price in effect
immediately prior to such adjustment by the number of shares of Common Stock
acquirable upon exercise of this Warrant immediately prior to such adjustment
and dividing the product thereof by the Warrant Exercise Price resulting from
such adjustment. For purposes of this Warrant “Exempted Issuances” shall mean:
(A) Shares issued or deemed to have been issued by the Company pursuant to an
Approved Stock Plan; (B) Shares issued or deemed to have been issued upon the
conversion, exchange or exercise of any Option or Convertible Security
outstanding on the date prior to the Issuance Date and set forth in Schedule
3(c) to the Securities Purchase Agreement, provided that the terms of such
Option or Convertible Security are not amended or otherwise modified on or after
the date of the Securities Purchase Agreement, and provided that the conversion
price, exchange price, exercise price or other purchase price is not reduced,
adjusted or otherwise modified and the number of Shares issued or issuable is
not increased (whether by operation of, or in accordance with, the relevant
governing documents or otherwise) on or after the date of the Securities
Purchase Agreement; (C) Shares issued or deemed to have been issued pursuant to
a Qualifying Issuance (as defined below), provided that the terms of the
securities included in such Qualifying Issuance are not amended or otherwise
modified on or after the date such Qualifying Issuance is consummated and
provided that the conversion price, exchange price, exercise price or other
purchase price is not reduced, adjusted or otherwise modified and the number of
Shares issued or issuable is not increased (whether by operation of, or in
accordance with, the relevant governing documents or otherwise) on or after the
date such Qualifying Issuance is consummated; and (D) Shares issued or deemed to
have been issued by the Company upon (i) conversion of the Notes or (ii)
exercise of the SPA Warrants, (iii) issuance or conversion of the senior secured
convertible notes in an aggregate principal amount of $10,000,000 (as any of the
same may be amended, restated, modified or supplemented and in effect from time
to time, the “May 2005 Notes”), dated May 31, 2005, issued by the Company
pursuant to a Securities Purchase Agreement (as the same may be amended,
restated, modified, or supplemented and in effect from time to time, the “May
2005 Agreement”), dated as of May 31, 2005, by and among the Company and the
investors set forth therein (the “May 2005 Investors”), or (iv) issuance or
exercise of any warrants (together with any warrants or other securities issued
in exchange or substitution thereof or replacement thereof, and as any of the
same may be amended, restated, modified, or supplemented and in effect from time
to time), issued pursuant to the terms of the May 2005 Notes or the May 2005
Agreement. For purposes of this Warrant, “Qualifying Issuance” shall mean the
issuance by the Company of Shares, Convertible Securities or Options, or any
combination thereof (other than the issuances set forth in the May 2005
Agreement) (A) which is consummated after May 31, 2005 and prior to January 1,
2006, (B) which is for gross proceeds, which, when added to the gross proceeds
from all prior or concurrent Qualifying Issuances (including Qualifying
Issuances consummated on or prior to the

 

5

60379002

 



 

Warrant Date), does not exceed $20,000,000 in the aggregate, (C) which includes
the issuance, or deemed issuance of Shares, (each as determined through the
application of subsections (A), (B), (C), (D), (E) and (F) of Section 2(f)(i) of
the Notes), at a net price per share of not less than $1.55 (subject to
adjustment for stock splits, stock dividends, stock combination and other
similar transactions after May 31, 2005), (D) which does not include securities
which have or may have a Variable Price (as defined in Section 2(f)(iii) of the
Notes), provided that, for purposes of this definition of “Qualifying Issuance,”
a Variable Price shall not include customary anti-dilution provisions no more
favorable to the holders of such securities than contained in Section 2(f)(i) of
each of the Notes, (E) the proceeds of which are used by the Company solely for
the drilling and production of the Company’s and its Subsidiaries’ hydrocarbon
properties in which the May 2005 Investors were granted overriding royalty
interests pursuant to the Conveyances of Overriding Royalty Interest (the
“Conveyances of Overriding Royalty Interest”), dated as of May 31, 2005, from
the Company and its Subsidiaries to the May 2005 Investors, (F) at a time at
which the Conveyances of Overriding Royalty Interest are in full force and
effect, and the Company and its Subsidiaries are in compliance with, and have
not breached, the Conveyances of Overriding Royalty Interests, and (G)
subsequent to which the Company fully complies with its obligations under
Section 4(g) of the May 2005 Agreement.

 

5.             Avoidance of Doubt. The parties hereto hereby agree, for the
avoidance of doubt, that (a) the phrase “for purposes of determining the Fixed
Conversion Price under this Section 2(f)(i)” at the beginning of the second
sentence of Section 2(f)(i) of each of the 2004 Notes shall mean for all
purposes of Section 2(f) of such 2004 Notes, including for purposes of
determining whether the Company has issued or sold, or shall be deemed to have
issued or sold, any shares of Common Stock for a consideration per share less
than the Applicable Price (as defined in the 2004 Notes), and (b) the phrases
“for purposes of determining the adjusted Warrant Exercise Price under Section
9(a) above” and “for purposes of determining the adjusted Warrant Exercise Price
under Sections 9(a) and 9(b) above” at the beginning of Sections 9(b) and 9(c),
respectively, of each of the 2004 Warrants, shall mean for all purposes of
Section 9 of such 2004 Warrant, including for purposes of determining whether
the Company has issued or sold, or shall be deemed to have issued or sold, any
shares of Common Stock for a consideration per share less than the Applicable
Price (as defined in the 2004 Warrants), and each of the parties hereto agrees
not to take any contrary positions.

6.             Assignments and Transfers. This Amendment and the rights and
obligations of the parties hereunder shall inure to the benefit of, and be
binding upon, the parties hereto and their respective successors and permitted
assigns.

7.             Severability. In case any provision of or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

6

60379002

 



 

 

8.             Headings. Headings and captions used in this Amendment (including
the Exhibits, Schedules and Annexes hereto, if any) are included for convenience
of reference only and shall not be given any substantive effect.

9.             GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND TO BE PERFORMED IN THE STATE OF NEW YORK.

10.           Electronic Transmission; Counterparts; Integration. This Amendment
may be executed and delivered via facsimile, email or similar electronic
transmission with the same force and effect as if an original were executed and
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures hereto were upon the same instrument.
This Amendment constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof.

[remainder of page intentionally left blank; signature pages follow]

 

 

7

60379002

 



 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

GALAXY ENERGY CORPORATION:

 

By:_______________________________

Name:

Title

 

 

 

HFTP INVESTMENT L.L.C.

By: Promethean Asset Management L.L.C.

Its: Investment Manager

 

 

By:________________________________

 

Name:

 

Title:

 

GAIA OFFSHORE MASTER FUND, LTD.

By: Promethean Asset Management L.L.C.

Its:

Investment Manager

 

 

By:________________________________

Name:

Title:

 

CAERUS FUND LTD.

By: Promethean Asset Management L.L.C.

Its:

Investment Manager

 

 

By:________________________________

Name:

Title:



 

60379002

 



 

 

AG DOMESTIC CONVERTIBLES, L.P.

By: AG Domestic Convertibles GP, L.L.C.

Its:

General Partner

By: Angelo, Gordon & Co., L.P.

Its: Managing Member

 

By:________________________________

Name:

Title:

 

AG OFFSHORE CONVERTIBLES, LTD.

By: Angelo, Gordon & Co., L.P.

Its:

Director

 

 

By:________________________________

Name:

Title:

 



 

60379002

 



 

 

Schedule of Securities Holders

 

1.

HFTP Investment L.L.C.

 

 

c/o; Promethean Asset Management L.L.C.

 

750 Lexington Avenue 22nd Floor

 

 

New York, New York 10022

 

 

Attention: Robert J. Brantman

 

 

Telephone: (212) 702-5200

 

 

Facsimile: (212) 758-9620

 

 

Residence: Delaware

 

 

2.

Gaia Offshore Master Fund, Ltd.

 

 

c/o Promethean Asset Management L.L.C.

 

750 Lexington Avenue 22nd Floor

 

 

New York, New York 10022

 

 

Attention:

Robert J. Brantman

 

 

Telephone: (212) 702-5200

 

 

Facsimile: (212) 758-9620

 

 

Residence: Cayman Islands

 

 

3.

Caerus Fund Ltd.

 

 

c/o Promethean Asset Management L.L.C.

 

750 Lexington Avenue 22nd Floor

 

 

New York, New York 10022

 

 

Attention: Robert J. Brantman

 

 

Telephone: (212) 702-5200

 

 

Facsimile: (212) 758-9620

 

 

Residence: Cayman Islands

 

 

4.

AG Domestic Convertibles, L.P.

 

c/o Angelo, Gordon & Co.

 

 

245 Park Avenue

 

 

New York, New York 10167

 

 

Attention:

Gary I. Wolf

 

 

Telephone: (212) 692-2058

 

 

Facsimile: (212) 867-6449

 

 

Residence: Delaware

 

 

5.

AG Offshore Convertibles, Ltd.

 

c/o Angelo, Gordon & Co.

 

 

245 Park Avenue

 

 

New York, New York 10167

 

 

Attention:

Gary I. Wolf

 

 

Telephone: (212) 692-2058

 

 

Facsimile: (212) 867-6449

 

Residence: British Virgin Islands

 

60379002

 

 

 